IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



DAVID PONCE and KARIM ZAPANA,
individually and as Co-Personal                 NO. 72415-1-1
Representatives of the Estate of
JACOB PONCE, a deceased minor
Child,
                                                                                     1


      Appellants/Cross-Respondents,
                                                DIVISION ONE
                                                                                     o
                    v.
                                                                                     o


THE MOUNTAINEERS, a Washington
Corporation,
                                                 UNPUBLISHED OPINION
      Respondents/Cross-Appellants.
                                                FILED: November 2, 2015


      Lau, J. — This case involves whether, under the evidence rules, the trial court

properly admitted expert industry custom testimony. In this premises liability action,

David Ponce and Karim Zapana, individually and as personal representatives of the

Estate of Jacob Ponce, sued The Mountaineers after their son died in a sledding

accident.1 Before trial, Ponce moved in limine to preclude The Mountaineers' winter

recreation expert from testifying about industry custom, arguing that he lacked sufficient

foundation. The trial court denied Ponce's motion and the jury returned a verdict for

The Mountaineers. We affirm the judgment on the verdict.



        We refer to appellants/cross-respondents collectively as "Ponce" in this opinion.
No. 72415-1-1/2


                                          FACTS

       In 2011, The Mountaineers owned and operated a recreational facility known as

the Snoqualmie Campus located at Snoqualmie Pass, Washington. The Mountaineers

offered the campus for a variety of outdoor activities, including public snow sledding

during winter weekends.

       Customers parked along Washington State Route 906 (SR 906) near an access

trail. A Mountaineer greeted customers and instructed them to hike up the access trail

to the top of the hill to reach the recreation area. The volunteer also explained that at

the top, a volunteer would greet them and provide additional directions. The customers

were then asked to sign a release and pay a fee before they could proceed.

       To reach the sledding area via the access trail, the customer would hike straight

up on packed, groomed snow with a 10 to 20 percent variable grade.

       In February 2011, 7-year old Jacob Ponce and his family went to the Snoqualmie

Campus to go sledding. After parking along SR 906, a volunteer at the base of the trail

directed them to walk to the top of the hill to reach the sledding area. After hiking about

65 feet, Jacob abruptly sat down on the sled his older sister was pulling, causing her to

release the sled. The sled traveled down the trail and out into SR 906. A passing

vehicle hit the sled and Jacob died a short time later from his injuries.

       In May 2012, Jacob's parents, David Ponce and Karim Zapana, filed suit

individually and as co-representatives of Jacob's estate against The Mountaineers. The

complaint alleged that The Mountaineers failed to exercise ordinary care by not
maintaining a barrier at the base of its access path to prevent sledders from entering the

roadway.



                                             -2-
No. 72415-1-1/3


      Before trial, Ponce moved in limine to exclude The Mountaineers' winter

recreation expert Chris Stoddard from rendering the following opinions:

       1. The Mountaineers' design and setup of its snow-covered pathway met
          alleged "industry standards" or was similar to that of other sledding
          operations;

       2. Safety measures such as placing a snow berm at the bottom of the
          pathway would have been dangerous;

       3. The warning signs on the pathway were adequate.

Clerk's Papers (CP) at 319. Stoddard was prepared to offer his opinions, among other

opinions, on how The Mountaineers' Snoqualmie Campus operation and its access path

compared to other winter recreation sledding and tubing areas.

       The Mountaineers also moved in limine to exclude Ponce's human factors

expert, Richard Gill, based on his lack of relevant knowledge on sledding and snow

recreation area operations.2 The trial court denied both motions in limine.3

       At trial, each side presented a standard of care expert witness. Ponce offered

Richard Gill, a human factors expert and a professor of engineering. Gill stated that

The Mountaineers should have installed a barrier between the access path and SR 906.

He proposed three barrier options: construction of a berm, placement of hay bales, or

installation of a plastic fence. According to Gill, by failing to construct a barrier, The

Mountaineers created a hazardous condition "functionally hidden to the typical patron."

Report of Proceedings (RP) (May 20, 2014) at 68.




       2 The Mountaineers do not cross appeal denial of its motion to exclude Gill.
       3 On appeal, Ponce's challenge is limited to Stoddard's "industry standard"
testimony.
                                              -3-
No. 72415-1-1/4


      The Mountaineers offered testimony from winter recreation expert Chris

Stoddard. Stoddard stated that the access path was consistent with "industry best

practices," and disagreed with Gill's opinion that the standard of care required The

Mountaineers to install a barrier at the base of the path. CP at 456-57.

      The jury returned a verdict finding The Mountaineers not negligent.

       Ponce filed a motion for a new trial alleging the court erred by allowing Stoddard

to testify regarding "industry standards." CP at 934. The trial court denied the motion.

       Ponce appeals.

                                         ANALYSIS

       Ponce contends that "the trial court abused its discretion by admitting highly

prejudicial expert testimony regarding ... industry standard without sufficient

foundational evidence establishing that a relevant industry standard exists." Br. of

Appellant at 20.4 The Mountaineers offered Stoddard as its expert witness on the

standard of care in the operation of a winter recreation facility.

       Standard of Review

       Appellate courts review a trial court's decision on expert witness testimony for an

abuse of discretion. Johnston-Forbes v. Matsunaaa. 181 Wash. 2d 346, 357, 333 P.3d
388 (2014). "If the basis for admission of the evidence is 'fairly debatable,' we will not

disturb the trial court's ruling." Matsunaaa. 181 Wash. 2d at 352 (quoting Grp. Health

Coop, of Puaet Sound. Inc. v. Dep't of Revenue. 106 Wash. 2d 391, 398, 722 P.2d 787

(1986)). A court abuses is discretion if its decision is manifestly unreasonable or based



       4 The parties refer variously to industry custom, industry standard, and industry
practice. We use the term "industry custom" because that is the relevant legal standard
where an expert testifies to the "way everyone does it." CP at 714 (court's order).
                                              -4-
No. 72415-1-1/5


on untenable grounds or untenable reasons. Salas v. Hi-Tech Erectors. 168 Wash. 2d
664, 668-69, 230 P.3d 538 (2010). The trial court has "broad discretion in ruling on

evidentiary matters and will not be overturned absent manifest abuse of discretion."

Cox v. Soanaler. 141 Wash. 2d 431, 439, 5 P.3d 1265 (2000). A court abuses its

discretion if "it takes a view no reasonable person would take, or applies the wrong legal

standard to an issue...." Cox. 141 Wash. 2d at 439. "[T]he trial judge has great

discretion in ruling on the admissibility of expert testimony. Abuse of that discretion is

much more likely to be found, however, with respect to the exclusion of expert testimony

than when such testimony is admitted." Robert H. Aronson & Maureen A. Howard,

The Law of Evidence in Washington § 8.03[4], at 8-15 (5th ed. 2014).


       Admissibility of Industry Custom

       Washington law is generally in agreement with the Restatement (Second) of

Torts' formulation of the rule governing admission of industry custom. Admission of

industry custom according to the Restatement (Second) of Torts § 295A (1965)

provides:

       In determining whether conduct is negligent, the customs of the
       community, or of others under like circumstances, are factors to be taken
       into account, but are not controlling where a reasonable man would not
       follow them.


       The parties agree that evidence of more than one business is required to

establish custom or practice. In Washington, "where negligence is in issue, the usual

conduct or general custom of others under similar circumstances is relevant and

admissible, [but] such custom may not be established by evidence of conduct of single

persons or businesses." Swartlev v. Seattle School Dist. No. 1. 70 Wash. 2d 17, 21, 421
P.2d 1009 (1966); Miller v. Staton, 58 Wash. 2d 879, 885, 365 P.2d 333 (1961).

                                             -5-
No. 72415-1-1/6


Compliance with custom, although strong evidence of reasonable care, is not

dispositive. See Mevers v. Mevers. 81 Wash. 2d 533, 538-39, 503 P.2d 59 (1972);

Peterson v. Pacific First Federal Sav. And Loan Ass'n. 23 Wash. App. 688, 693 n.3, 598
P.2d 407 (1979); Restatement(Second) of Torts § 295A (1965).5

      An authoritative Washington evidence treatise warns against the use of a fixed

rule to determine admissibility of industry custom or standard in favor of a flexible case-

by-case approach:

              In situations other than products liability actions, generalizations
       about the relevance of private, nongovernmental standards are
       hazardous. Each case must be judged on the basis of its own facts and
       the underlying substantive law. The evidence must, of course, be relevant
       to be admissible.

       To be admissible under this rule, industry standards or customs must be
       just that—standards or customs. The fact that one business or person
       (other than a party to the case) follows a certain practice may not rise to
       the level of a standard or custom, and may not be admissible under the
       instant rule.

5 Karl B. Tegland, Washington Practice: Evidence Law and Practice § 402.18, at

328 (5th ed. 2007).




       s in Easterly v. Advance Stores Co.. Inc.. 432 F. Supp. 7, 9 (E.D. Tenn., 1976),
the court quoted two prominent treatises on the subject: "'evidence of the usual and
customary conductof others under similar circumstances is normally relevant and
admissible, as an indication of what the community regards as proper, and a composite
judgment as to the risks of the situation and the precautions required to meet them.'
[William L] Prosser, [Handbook of the] Law ofTorts (4th ed. 1971), 166, § 33.'... This
conduct of others, then (1) is receivable as some evidence of the nature of the thing in
question, because it indicates what is the influence of the thing on the ordinary person
in that situation; but (2) it is not to be taken as fixing a legal standard for the conduct
 required by law." II [John Henry] Wigmore, [A Treatise on the Anglo-American System
 of] Evidence [in Trials at Common Law] (3d ed. [1940]) 489, § 461."
                                             -6-
No. 72415-1-1/7


      Comment "a" of the Restatement(Second) of Torts § 295A (1965) states that

customs and common practices "may be common to the community in general... or..

limited to the common practices of a relatively small group of persons..."

      In his sworn declaration and curriculum vitae filed in opposition to the motion in

limine, Stoddard summarized his 39 years of extensive experience in winter recreation

operations. He stated in relevant part:

      2.1 have dedicated the majority of my adult life to the field of risk
      management in ski areas and related winter recreation. This specifically
      includes areas designated for sledding and inner-tubing operations.
      3. [S]now tubing and sledding are very similar activities and may occur at
      the same location. Based on my experience and 39-year career in winter
      recreation, it is appropriate to equate snow tubing and sledding operations
      for the purposes of my opinions given their close similarities.
      4.1 have worked in the ski and snowsports industry as a mountain
      operations staffer and manager; as an industry technical and educational
      program manager for the national Ski Areas Association; and as a
      consultant and author for decades. My work with ski and snowsports
      facilities is extensive and on-going. For many years, I inspected ski areas
      across the country for safety.... I've conducted 300-400 inspections at
      over 100 locations, the majority of which included areas specifically
      designated for snow-tubing or sledding. Many times, I was hired by the
      ski areas' insurance carrier. My reports were relied upon and used in
      setting rates and determining insurability.... I have never been retained
      for the exclusive purpose of slope design, this was commonly one of the
      several things that I consulted on (others included signage, staff training,
      and general risk management). I have ... worked with facility operators
      to redesign tubing facilities to reduce the likelihood of collisions. I have
      also worked with facility operators to develop signage for their tubing
      facilities that included information and instructions, warnings, and
      directions.

      5. I was asked in my deposition if I had visited other areas outside of
      Washington in connection with my work in this case. I responded that I
      had not, specifically in connection with this case, but that my visits to other
      places in conjunction with my professional work experience were related
      to my opinions in this case... I have performed many accident
      investigations and inspections of ski and snow tubing areas, including


                                            -7-
No. 72415-1-1/8


      hundreds of specialized survey inspections of ski and snow tubing
      facilities' operations. Accordingly, it was not necessary for me to make
      special trips to other areas for purposes of comparison because I am
      already able to make those comparisons based on my years of
      experience.

      6. Through my 39 year career, working with so many ski areas, including
      their associated winter recreation activities of sledding and snow tubing....
      I am very experienced and knowledgeable about industry standards and
      custom—and ... "industry best practices." My expert knowledge in
      industry standards, customs, and best practices, as it relates to winter
      recreation including skiing, snowboarding, sledding and tubing, is the very
      reason that I continue to be retained by various clients in need of that
      expertise.

      7. In addition to the experience and training that has been part of my
      professional experience through my consulting business, working for the
      National Ski Areas Association, and inspecting ski areas and the winter
      recreation activities associated with those areas, I am also an instructor of
      college courses in this field (as I have been for over 25 years). Ski area
      management includes management of other activities that are offered at
      ski areas in addition to just skiing or snowboarding, and those activities
      include sledding and snow tubing.

      8. .. .[0]ne of the issues in this case is the steepness of the access trail
      slope where Jacob Ponce's sister let go of the sled she was pulling. I can
      say, based upon my years of professional experience, and having
      inspected many winter access trails over the years, that this trail was not
      particularly steep compared to others that I have visited in my career. It
      was actually moderate by comparison. Similarly, the fact that the road is
      accessible by adjoining trail is common in my experience. I know this from
      my professional experience of inspecting and visiting numerous different
      winter recreation operations in different locations throughout my
      professional career.

      9. ... I am an expert in human behavior and safety as it pertains to winter
      recreation such as ski, sledding, and tubing areas based on decades of
      relevant professional experience.
      10. I am also an expert in signage as it relates to winter recreation. Other
      highly relevant professional experience ... includes the fact that I am an
      active member of the American National Standards Institute's Committee
      on Passenger Ropeways (ANSI B77); the ANSI Committee that develops
      standards and signage for the operation of ski area chairlifts. Those
      standards, including signage standards, are adopted by law in most ski

                                           -8-
No. 72415-1-1/9



      area states, including Washington State. I currently chair the Operations
      and Signage Subcommittees, which means I am actively involved in
      developing signage and warnings that are adopted across the country,
      and are specifically adopted by statute and are the law in Washington
      State. I have also worked directly with various snow sports clients to
      assist them in developing signage and warning systems for use in ski and
      sledding/tubing areas.... Understanding appropriate signage needs,
      requirements, specifications and designs in a particular discipline does not
      require a degree in human factors. The Washington legislature has
      recognized the expertise of the ANSI B.77 signage committee that I chair
      by statutorily adopting those signs.
      11.1 have also published a booklet entitled "Introduction to Snowtubing
      Operations," which, to my knowledge, is the only one of its kind...
      [Thousands of these booklets have been sold to ski areas and snow
      tubing facilities—typically, to furnish to their new employees and/or
      volunteers. I have also developed a highly regarded snow sports
      program, "Be Aware—Ski With Care," which includes specific signage and
      logos that have been used across the country for decades.

      12. ... I testified in my deposition that I have never taught a class
      specifically about the design or layout of a ski or sledding area, there is no
      specific "design" class anywhere to my knowledge.... I have taught ski
      and tubing facility management courses for more than 25 years at
      colleges in Michigan, Colorado, and Montana. None of those courses
      were exclusively designated as "design" courses, however, slope design
      has been an element of many classes I have taught. One class, which I
      have been instructing for the last four years, involves very extensive work
      in the area of design/layout of tubing areas and risk management, which
      would also be applicable to sledding areas.

      13. My work in this case has been extensive.... I researched other
      applicable standards, reviewed relevant documentation, and visited The
      Mountaineers' site personally. The research that I did and the documents
      that I rely on are the type of research and documents that would be
      reasonably relied on by an expert in the winter recreation field. My
      professional experience and background, combined with my site visit and
      research, was all information that I provided in my file during my
      deposition .. . including my membership on the ASTM F-27 Committee on
      Snow Skiing, where I have been a member since 1984 and an officer for 6
      years, as well as my membership on the Wisconsin Passenger Tramway
      Advisory Board, where I was the trainer for state passenger tramway
      inspectors. I... investigated snow tubing and sledding accidents as a
      retained expert and have written reports regarding my professional


                                            -9-
No. 72415-1-1/10


      investigations.... I have testified about several of them as an expert in
      the context of litigation.

      14. I testified in my deposition about the hazards associated with placing
      a berm or barricade at the bottom of The Mountaineers' access trail.
      These opinions are not based upon "speculation," they are based on my
      years of first hand professional knowledge and experience related to the
      use of berms or barricades in a winter recreation environment. Snow
      berms—a build-up of snow—are common at ski areas and snow tubing
      facilities. They can be created intentionally or simply be a by-product of
      snow being pushed into a pile (by a snow cat, for example). I am very
      aware of the injuries that can result from skiers, tubers, or sledders going
      over a berm at speed, and having the berm serve as a "launch" instead of
      stopping the person. I have personally investigated this type of problem
      and know from my years of experience working in the winter environment
      how easily this can happen. Doing "calculations" to determine whether or
      not any particular sled would go over a berm at any particular time would
      be difficult since the snow conditions play a huge part in how fast the sled
      would go, and the snow conditions can change very quickly with the
      weather. However, it is not necessary to do "calculations" to know that
      there is a very real risk that a sled on snow would slide up and over a
      berm, also made of snow, and cause the sled to fly into the air. I can also
      speak to the use of barricades since various types of barricades are used
      throughout the ski area/winter recreation industry for various purposes. I
      am professionally familiar with the effective use of barricades in winter
      recreation and their potential risk of injury. I have also researched that
      risk specifically, as it relates to sledding, in conjunction with my opinions in
      this case. This information was provided at my deposition.

CP at 455-61.

      During his discovery deposition, Ponce's counsel asked Stoddard whether it was

"economically and technologically feasible for The Mountaineers to eliminate the hazard

posed by ... State Highway 906 at the bottom of this access road?" CP at 304.

      Stoddard responded:


      If one believed that was a good idea, yes. But I don't think that that's the way it's
      done in most sidewalks that cross roads in the wintertime or driveways or any
      other facility where that's done. So, that isn't a normal practice at ski areas.
      That isn't a normal practice anywhere that I'm aware of. That would be a very



                                            -10-
No. 72415-1-1/11


       unusual thing to do and it would become an obstacle for those trying to use the
       facility, as we saw in some of the other photos.
CP at 304-05.


       The trial court denied Ponce's in limine motion and allowed both experts to

testify. In a written order, the court explained its rationale for allowing Stoddard's

testimony.

              Mr. Stoddard is qualified to opine regarding the manner in which
       other mountain recreation areas handle situations that are similar to the
       one at issue in this case. His training and experience with other similar
       recreation areas allows him to speak to the dangerousness of suggested
       safety measures, the adequacy of warning signs, and the way in which
       other recreation areas have handled similar access paths. After
       significant consideration, the Court will also allow Mr. Stoddard to refer to
       "industry standards," in describing his understanding of what other
       recreation areas do in similar situations.
              As always, Plaintiff will have every opportunity during cross-
       examination to attack any loose language that Stoddard uses. They can
       delve into his definition of "industry standards," and in all other ways
       insure that the jury is not misled by any definitions or language he
       chooses.
                The Court notes that the two sides have chosen to use expert
       witnesses in this case in two very distinct ways. To simplify: Defendant
       has chosen to present an expert who is incredibly qualified to opine
       regarding, "the way everyone does it." Plaintiff, on the other hand, has
       chosen to present an expert who is incredibly qualified to opine regarding,
       "the way it should be done, regardless of how the industry handles it."
       The Court finds both approaches helpful to the jury here in determining
       what constitutes "ordinary care" in this premises liability case.

CP at 713-14.

       Expert Testimony at Trial

       At trial, Stoddard described his investigation of The Mountaineers' access trail.

He explained that his investigation also included on-site assessment of other

Snoqualmie area access trails similar to The Mountaineers' access trail. In the course


                                             -11-
No. 72415-1-1/12


of his investigation, Stoddard photographed the local area access trails he visited. He

used the photographs at trial to aid his testimony on industry custom and practice.6

      He described each photograph, which generally depicted recreation user access

paths located close to or abutting a road or parking lot. For example, the photographs

included a path along SR 906 that Stoddard described as groomed in a manner "very

similar to what the same people did for The Mountaineers." RP (May 28, 2014) at 104.

Another photograph depicted a trail leading to a parking lot marked with an orange

cone. Stoddard displayed a photograph of a sledding area for children with an access

path leading directly into a parking lot. He showed the jury a photograph of an access

path to a cross-country skiing trail "similar to what The Mountaineers have done." RP

(May 28, 2014) at 105.

       Stoddard testified that the access path used by The Mountaineers was consistent

with "industry best practices" and was consistent with others he had observed. He

stated his opinions were based both on his investigation and general experience:

       [Defense Counsel]: And in all of that area you investigated, all the
       Snoqualmie Pass area and all the recreation areas that you observed in
       the region around Snoqualmie Pass, did you see any area where there
       was any kind of barricade separating the road or the parking lot or the car
       access from the winter recreation trails or winter recreation areas?


       [Stoddard]: No.

       [Defense Counsel]: And, more generally, not just specific to Snoqualmie
       Pass, but based on your 39 years of experience and vour inspections,
       how common is it to have a steep, snow-covered slope, ski slope trail, that
       comes out directly onto a roadway?

       [Stoddard]: It's not at all uncommon. It's very—I can't say it's typical, but
       it's—it happens enough that it's out there a lot.


       6 These photographs were admitted for illustrative purposes only.
                                            -12-
No. 72415-1-1/13


      [Defense Counsel]: Okay. And would that be considered a normal and
      appropriate and even necessary part of winter recreation?

      [Stoddard]: In those locations, yes.

      [Defense Counsel]: And, again, would you describe an industry practice or
      best practice. I believe you referred to, regarding how to handle a snow-
      covered winter recreation trail that abuts a road or highway?

      [Stoddard]: Well, the purpose of the trail is to let people go back and forth.
      And so it's got to be accessible. And it should also be unobstructed. So
      those are the key things that I would think of in terms of how to handle that
      trail. You want it to be accessible, people can come and go on it, and you
      don't want to have a whole lot of obstacles there.


      [Defense Counsel]: And would it be an industry best practice, in your
      opinion, to have the type of access that was provided by The
      Mountaineers at the Snoqualmie Campus?

      [Stoddard]: Yes. That's very typical of what I've seen all over the place.

RP (May 18, 2014) at 108-09 (emphasis added).

      Stoddard further described the trail as within the steepness "industry norm" for

access paths. RP (May 28, 2014) at 99. The Mountaineers asked Stoddard about an

"industry standard." Stoddard explained that there is no "written document that

everybody's agreed on in the industry as what the standard is." He said he was

describing what he considered "best practices." RP (May 28, 2014) at 88. Stoddard

also testified to topics covered in his declaration quoted above.

       Gill testified to three primary opinions: (1) the overall design and operation of the

access path created a hazardous condition hidden from the typical patron, (2) an

underlying deficiency existed in The Mountaineers' safety program, and (3) the

hazardous condition caused Jacob's death. Gill testified that the hazard in this case

was hidden because "[w]alking up the pathway with your back to it [SR 906] pulling a


                                             -13-
No. 72415-1-1/14


sled with your child on it doesn't appear to be a dangerous thing to do." RP (May 20,

2014) at 103. According to Gill, the act of pulling someone up the hill was the specific

hazard presented: "But that's really what the hazard is, is pulling someone up the hill."

RP(May20, 2014)at139.7

       On cross-examination, Gill acknowledged that he examined no other sledding or

tubing facilities in preparation for his testimony and performed no additional research on

sledding or tubing operations. Although Gill compared the access path to a highway, a

downhill ski slope, and other slopes related to ski racing and water slides, he did not

compare the access trail here with other trails used for winter recreation for winter

recreation. Gill acknowledged his opinions were based on his experience as a human

factors expert.

       Foundation8

       Ponce specifically argues that Stoddard's industry custom testimony lacked

sufficient foundation. He asserts, to establish admissibility, Stoddard was required "[to]




         7At the conclusion of Gill's testimony, the jury asked additional questions. One
juror asked "Have you ever attempted to pull a sled up a 20-degree grade hill with an
inert 25 to 50-pound weight on it? Whether or not you have... would you agree that it
would be easier to carry than pull a child up the hill?" RP (May 20, 2014) at 191. Gill
stated that he had pulled his own daughters uphill on sleds before.
         8The Mountaineers argue Ponce waived the right to challenge the court's in
limine ruling on appeal by not objecting to the evidence at trial. We disagree.
         Broadly speaking, to preserve an error for review the complaining party must
timely object. RAP 2.5(a); DeHaven v. Gant. 42 Wash. App. 666, 669, 713 P.2d 149
(1986). Yet where a party obtains a definite ruling on a motion in limine, failure to object
at trial does not constitute waiver because the party is deemed to have a standing
objection. State v. Powell. 126 Wash. 2d 244, 256, 893 P.2d 615 (1995). Here, the order
constituted a definite, final ruling requiring no further objections. CP 714. The issue is
properly raised in this appeal.

                                            -14-
No. 72415-1-1/15


establish that at least two other sledding area operators did not construct a barrier at the

base of an access path that tunneled directly into a roadway."9 Appellant's Reply at 4.

       Generally, expert testimony is admissible if (1) the expert is qualified, (2) the

expert relies on generally accepted theories in the scientific community, and (3) the

testimony would be helpful to the trier of fact. Philippedes v. Bernard. 151 Wash. 2d 376,

393, 88 P.3d 939 (2004). As noted above, trial courts are afforded wide discretion when

applying this test. The trial court's expert opinion ruling will not be disturbed on appeal

absent an abuse of discretion. In re Marriage of Katare. 175 Wash. 2d 23, 38, 283 P.3d
546 (2012), cert, denied. 133 S. Ct. 889 (2013).

       Four Washington evidence rules govern the admission of expert witnesses.10 ER

702 generally controls on whether expert opinions are admissible at trial:

       If scientific, technical, or other specialized knowledge will assist the trier of
       fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, training, or
       education, may testify thereto in the form of an opinion or otherwise.

ER 703 permits an expert to rest his opinion on facts not admissible in evidence and to

base his opinion on facts or data perceived by or made known to the expert at or before

the hearing.

       The facts or data in the particular case upon which an expert bases an opinion or
       inference may be those perceived by or made known to the expert at or before
       the hearing. If of a type reasonably relied upon by experts in the particular field
       in forming opinions or inferences upon the subject, the facts or data need not be
       admissible in evidence.




       9 The Mountaineers failed "to identify at least two other sledding area operators
that did not construct a barrier at the base of an access path that tunneled directly into a
roadway." Br. of Appellant at 26 (emphasis in original).
        10 Ponce acknowledges that his arguments do not challenge "Mr. Stoddard's
qualifications or the reliability of his methodology." Reply Br. of Appellant at 21.
                                             -15-
No. 72415-1-1/16


          ER 704 permits an expert to testify to an ultimate issue the trier of fact must

resolve:


        Testimony in the form of an opinion or inferences otherwise admissible is not
        objectionable because it embraces an ultimate issue to be decided by the trier of
        fact.

          ER 705 states that an expert is not required to disclose the facts on which his

opinion is based. But the court may require disclosure and cross-examination of the

expert.

          These evidence rules "reflect the widely held view that a reasoned evaluation of

the facts is often impossible without the proper application of scientific, technical, or

specialized knowledge. As a result, trial courts are given broad discretion to determine

the circumstances under which expert testimony will be allowed." Matsunaoa. 181
Wash. 2d at 354.


          Our review of the record shows the trial court considered the parties' briefs and

materials supporting and opposing Stoddard's industry custom testimony. During oral

argument, the trial court carefully questioned both counsel about the basis for and

scope of Stoddard's expert opinions.11

          The Mountaineers made a further offer of proof in response to Ponce's concern

that,

                 "[Stoddard's] opinion is a generalization of, in my experience, all the
          years, you know, having gone up to different mountains, different places
          and looked at, you know, sledding areas, skiing areas, this is what is
          done. And there's no way for us to cross him on that is, because he
          couldn't identify a specific area that he was referring to. And so an expert
          can't just come forward and say, well, it's my, you know, based on my
          knowledge from having looked at hundreds of these places, they all do it
          this way. Because that's not true."


          11 The oral argument transcript consists of 15 pages.
                                               -16-
No. 72415-1-1/17




RP (May 15, 2014) at 106.

       In response, The Mountaineers made a further offer of proof as to the foundation

for Stoddard's opinions:

      So Mr. Stoddard will testify that he's got 39 years of experience, which
      includes 3—to 400 inspections of a hundred different areas, ski areas, and
      that more than half of them had winter recreation, sledding, and tubing.
      And I include tubing because it's going downhill on a sliding device. And
      that his opinions are based on those inspections, the classes that he
      teaches that are related to outdoor winter management, specific manuals
      that he has written regarding tubing, his expertise on signage, which he
      equates with winter recreation.

      [H]is opinions on an industry standard are based at looking at over a
      hundred facilities, more than half of them having downhill sliding facilities..
      .. [Gill's] critical of the fact that there's access to the road.

      Mr. Stoddard will say that, based on his investigations, that that is actually
      quite common.... [H]e will speak to how berms are used based on
      personal experience, which includes investigating accidents where people
      have come down on a tube or a sled and been launched off of a berm and
      been seriously injured. He has actual investigative personal knowledge of
      the fact that a berm on its own can create a hazard. He's investigated
      those accidents, and that's the basis for his testimony.

      And he's aware of where berms are used, how they're used. It's part of
      what he teaches in his training regarding the tubing areas and signage

      I think the jury gets to decide what ordinary care is. And what Mr.
      Stoddard is going to testify to is, this is what is considered best practices
      by people that run a similar outdoor recreation facility. This is how they
      manage the risk. The way The Mountaineers managed the risk is the
      same or similar—doesn't have to be identical, just has to be the same or
      similar. And then that's up to the jury whether or not that meets the
      standard of ordinary care.

      I'm giving you from his testimony the fact that he's referring to 3—to 400
      inspections with a hundred different facilities and over half of those having
      sledding or tubing. Did anybody specifically list how many of those are
      near roads? Nobody asked that question. What he said is, "It's not
      unusual; it's actually quite common."

RP (May 15, 2014) at 112-17.


                                             -17-
No. 72415-1-1/18



       Responding to Ponce's claim below that the generalized opinion deprived him of

effective cross-examination, The Mountaineers pointed out that no one asked Stoddard

during his discovery deposition (or at trial) to identify by name any of the locations he

inspected or to name which ones were near roads. On appeal, Ponce argues that, "Mr.

Stoddard did not—and could not—identify at his deposition any other sledding operation

where the access paths tunneled directly into a roadway." Br. of Appellant at 17

(emphasis added). He cites to the deposition transcript at 290-313 for this assertion.

He also argues that this deficiency caused him to file a motion in limine. Even reading

the deposition excerpts liberally, they show Stoddard was never asked to name, list or

identify a specific area. Thus, there is no support for Ponce's claim that Stoddard "could

not" identify the areas he testified about in his deposition.

       Indeed, at least one other court has affirmed the use of generalized industry

custom expert testimony. In LaVallee v. Vermont Motor Inns. Inc.. 153 Vt. 80, 569 A.2d
1073 (1989), a motel guest sued the motor inn after he fell and injured himself in his

motel room during a power outage. The guest alleged the inn negligently failed to

provide adequate emergency lighting. The guest presented evidence that the inn had

notice of power failures in previous years, that it provided flashlights at the front desk for

emergencies, that emergency lighting was available in the motel hallways, and that

inexpensive battery powered lighting fixtures were available and could have been

installed in the motel rooms. The trial court concluded that this evidence, even if true,

was insufficient as a matter of law to show that the inn owner had failed to exercise

ordinary care.




                                             •18-
No. 72415-1-1/19


      On appeal, the Vermont Supreme Court held that the trial court appropriately

considered evidence of the motel industry's practice and custom, citing Restatement

(Second) of Torts § 295A (1965), noting that no witness knew of any motel or hotel that

provided the sort of emergency lighting that the guest claims the inn had a duty to

provide. Similar to the present case, the inn's general manager testified, "In my ten

years [in the industry] and all my travels, I've never seen emergency lighting in a motel

room." LaVallee. 153 Vt. at 85.

      The Supreme Court explained its rationale:

      While industry custom is not conclusive as to what is reasonably prudent
      conduct in any given case, it is a useful guide, unless it is apparent that
      under the particular circumstances of the case a reasonable person would
      not conform to the industry-wide custom. See McCormack v. Noble
      Drilling Corp.. 608 F.2d 169, 174 n.8 (5th Cir. 1979).

LaVallee. 153Vt. at 85.

       As to The Mountaineers' argument that Ponce could have elicited the testimony

on cross-examination, Ponce asserts this constitutes impermissible burden shifting. We

disagree. It is true that the proponent of expert testimony carries the burden to

establish foundation for the expert's opinions. The record here establishes that burden

was met in this case.

       The trial court issued a brief but thoughtful written ruling denying the industry

custom in limine motion and explaining its rationale quoted above. As discussed above,

expert testimony is admissible if the expert is qualified and relies on generally, accepted

theories and the testimony would be helpful to the trier of fact.

       The trial court found Stoddard "incredibly well qualified to opine regarding, 'the

way everyone does it.'" The record before the trial court amply supports this conclusion.


                                            •19-
No. 72415-1-1/20


The Mountaineers' written submissions show Stoddard's qualifications to offer expert

testimony based on his education, training, knowledge, and experience in the field of

winter recreation operations. Here, Stoddard testified based on his 39 years of

experience and hundreds of inspections that it was not at all uncommon to have a

steep, snow-covered slope or trail funnel directly onto a roadway. His opinions were

also based on his investigation at more than 50 snow tubing, snow play and ski areas

including the local Snoqualmie snow recreation areas. He also stated such a trail is the

norm, appropriate and even a necessary part of winter recreation. He also explained

the dangers posed by a berm, fence, or hay bale. He concluded the trail access at

issue here conformed with "industry best practices." The record also supports the trial

court's conclusion that the approaches by both experts are helpful to the jury in

determining "what constitutes ordinary care in this premises liability case." CP at 714.

       Ponce also argues that "there was no foundational evidence that Mr. Stoddard

had experience with 'similar recreational areas' or 'the way in which other recreation

areas have handled similar access paths.'" Br. of Appellant at 25. The record

undermines this point. For example, noted above, the record shows Stoddard's industry

custom testimony and practice opinion was based, in part, on his inspection and

investigation of numerous winter recreation area access paths that abut roadways or

parking areas. Jury instruction 6 states:

       Negligence is the failure to exercise ordinary care. It is the doing of some act
       that a reasonably careful person would not do under the same or similar
       circumstances or the failure to do some act that a reasonably careful person
       would have done under the same or similar circumstances.

CP at 899.




                                            -20-
No. 72415-1-1/21



       Under the facts presented here, the trial court properly determined that Stoddard

"is qualified to opine" about how "other mountain recreation areas handle situations that

are similar to the one at issue in this case..." and "what other recreation areas do in

similar situations." CPat713.

       Ponce relies on cases that are not helpful. For example, Ponce cites Queen Citv

Farms. Inc. v. Central Nat'l. Ins. Of Omaha. 126 Wash. 2d 50, 882 P.2d 703 (1994). In that

case, the plaintiff sued a defendant insurer. At trial, the defense expert testified about

various insurers' underwriting practices for waste disposal sites. But the expert

admitted he had no experience with the insurance in question, had never underwritten

insurance covering a waste disposal site, and had no personal knowledge of any of the

other syndicates' underwriting practices. Queen Citv Farms. 126 Wash. 2d at 103. That

case merely stands for the unremarkable proposition that an expert may not render a

speculative opinion departing from his or her established expertise.

       Ponce also relies on State v. J-R Distributors. Inc.. 82 Wash. 2d 584, 512 P.2d 1049

(1973), and Puoet Sound Elec. Rv. v. Carstens Packing Co.. 76 Wn. 364,136 P. 117

(1913). J-R Distributors involved expert testimony on a "contemporary community

standard of acceptance" for an obscene video. And in Carstens Packing Co.. a railroad

sued a defendant packing company after its railway cars were damaged in a wreck.

The trial court refused to allow the defendant to present evidence that another railroad

company loaded the railroad cars in a similar manner.

       Ponce cites Youno v. Key Pharmaceuticals. Inc.. 130 Wash. 2d 160, 922 P.2d 59

(1996). There, the plaintiff sued Key Pharmaceuticals for injuries caused by an asthma

medication. At trial, counsel offered a photocopy of an advertisement for a similar



                                            -21-
No. 72415-1-1/22


medication that included a warning. Key Pharmaceuticals objected on grounds of lack

of foundation. Young did not involve a question of industry custom. The court excluded

the exhibit because the plaintiff was unable to establish the advertisement's source or

the defendant's awareness of the information it contained.

      Trial judges perform an important gate keeping function when determining the

admissibility of evidence. Courts must interpret evidence rules mindful of their purpose:

"that the truth may be ascertained and proceedings justly determined." ER 102. Here

the trial court properly exercised its gatekeeping role when it allowed the challenged

evidence of industry custom. It was then the jury's function to weigh the competing

expert opinions to determine the reasonableness of The Mountaineers' conduct under

the circumstances. It is well settled that evidence of custom or practice is not

       necessarily conclusive as to whether the actor, by conforming to it, has
       exercised the care of a reasonable [person] under the circumstances, or
       by departing from it has failed to exercise such care .... It follows,
       therefore, that whenever the particular circumstances, the risk, or other
       elements in the case are such that a reasonable [person] would not
       conform to the custom, the actor may be found negligent in conforming to
       it; and whenever a reasonable man would depart from the custom, the
       actor may be found not to be negligent in so departing.

Restatement (Second) of Torts, § 295A cmt. C.

       We conclude that the trial court acted well within its broad discretion when it

allowed Stoddard to testify about industry custom and practice.

       Negligence as a Matter of Law

       For the first time on appeal, Ponce relies on Helling v. Carey. 83 Wash. 2d 514, 519
P.2d 981 (1974), arguing we should declare The Mountaineers negligent as a matter of

law and remand solely on the issue of damages. We decline to address this argument.

RAP 2.5. Even if we considered Helling, it is materially distinct from the present case.


                                            -22-
No. 72415-1-1/23


In Helling, plaintiff sued her ophthalmologist, claiming permanent visual damage due to

defendants' failure to diagnose and treat her condition. The Supreme Court concluded

that defendants were negligent as a matter of lawfor failing to administer a simple

glaucoma test "despite uncontradicted expert testimony that it was the universal

practice of ophthalmologists not to administer glaucoma tests to patients under age 40."

Helling. 83 Wash. 2d at 514. The court held that the reasonable standard requires "the

timely giving of this simple, harmless pressure test." Helling. 83 Wash. 2d at 519. Helling

is distinguishable.

       Unlike in Helling, the remedy proposed by Ponce is not harmless—hay bales,

fencing or snow berms carry the potential risks of serious injury or death. Thus Helling

is not persuasive.

                                    CONCLUSION12

       For the reasons discussed above, we affirm the judgment on the jury's verdict.




WE CONCUR:




       12 Given our resolution in this case, we need not address The Mountaineers'
cross appeal.
                                          -23-